Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a method of forming a memory device, comprising steps of:
forming a metallization layer in an inter-metal dielectric layer;
forming a polish stop layer over the metallization layer and the inter-metal dielectric layer;
performing an etching process to form an opening in the polish stop layer, wherein a sidewall of the opening extends at an acute angle relative to a top surface of the polish stop layer;
forming a first electrode material in the opening and over the polish stop layer;
planarizing the first electrode material until the top surface of the polish stop layer is exposed so as to form a bottom electrode surrounded by the polish stop layer; and forming a stack of a resistance switching layer and a top electrode over the bottom electrode (claim 1);
Additionally, the prior arts fail to disclose a similar method as above but with an etching step to form an opening in the dielectric layer, wherein a width of an upper portion of the opening in the dielectric layer is narrower than a width of a middle portion of the opening in the dielectric layer (claim 21);
Additionally, the prior arts fail to suggest a similar method as above but with an etching step to form an opening in the dielectric layer, wherein the opening has a width increasing as a distance from a top surface of the dielectric layer increases to a middle portion of the dielectric layer (claim 27).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIET Q NGUYEN/Primary Examiner, Art Unit 2827